Title: Cotton Tufts to John Adams, 26 April 1776
From: Tufts, Cotton
To: Adams, John


     
      Dear Sr.
      Weymouth April 26. 1776
     
     Soon after the Removal of our Enemies from Boston, I sat myself down to write You the Proceedings of our Army from their Cannonading the Town to their taking Possession of it. But meeting with some Philadelphia Papers (before an Opportunity of sending it presented) I found that You had a History of the whole, since then I received Yours of the 29th March and find that You had not then received Intelligence of the sailing of the Ministerial Fleet. On the 25th. of March 48 of them saild and the Remainder in Numbers 75—except one 50 Gun Ship and some Tenders left the Harbour on the 27th—to the great Joy and Comfort of the Province. And well might it have been expected that we should have then begun to fortify in such a Manner as to keep out any Fleet that should have venturd to molest us. I know it was the general Expectation. But must I tell You that not a single Stroke has been struck but within a fortnight past except what was orderd by General Washington on Fort Hill, and not
      untill the 12th Inst. was a Vote pass’d in General Assembly for the Purpose of securing the Harbour and this extends no further than the Security of Boston—a small Fort on Dorchester Point—Do. on Noddles Island, and Castle or Governors Island, Hulks to be sunk in the lower middle Ground.—I have been amazed at the Stupidity and Negligence of Goverment, and have not known to what Cause to attribute it. Perhaps there may have been an Expectation from General Ward that he would have undertaken these Things. Had the Worthy Gen. Washington continued here, his Influence with the Court and his Assistance with the same Troops that are now here Would have effected much. But a Want of Spirit, order and Method will ever be attended with Inaction and Confusion—and to this much of our Conduct may be ascribed. We must have Men acting in distinct Departments. Our Counsellors must not be Judges, Generals, Colonels, Fortmakers and Omnium Gatherum Nor our Representatives sent
      throughout the Province during their Session upon Matters belonging to other Departments. We Want a Council of War, an able provincial General, a Skilful Engineer &c.—With Powers from the Province similar to what is given by Congress to their General &c.
     The best Security to the whole Harbour Would be Hull, Pedicks Island and Georges, these well fortified and supported, together with a few Row Galleys would under Providence secure the Harbour with but a little expence further, and perhaps without blocking up the Channell. But if need be the Narrows might be stopt up at a Quarter of the Expence they must now be at in stopping up the lower middle Ground near Casttle Island And if the Narrows are stopt up for ever it is no Matter as there is Plenty of Water thro the Western Passage I mean by Long Island West End and the Moon at which Places Forts might be erected to good Purpose and indeed one at the East End of Long Island might be of Advantage. These Places well fortified would have renderd any further Works above in some Measure unnecessary. Suppose a Fort on Point Alderton, one on North Head of Hull calld Lorings Hill, one on Pedicks Island opposite to that on Lorings Hill and the strongest and main Defence on Georges. Would
      not these be a noble Security. The fort on Lorings Hill and Pedicks would command Nantasket Gut as well as help command Ship Channell. Within this Gut on the South Side of Hull is as fine a Retreat or Harbour for Privateers and other Vessells up to 30 Guns as can any where be found. All Vessells passing thro this Gut must come within Musket Shot of a Fort on Pedicks, as All Vessells of 20 Guns and upwards passing by Georges up to Boston must be in the like Scituation. Row Galleys are absolutely necessary, to take Care of Broad Sound and to prevent small Craft from harassing the Islands, and would be a very excellent Support to our Islands and without them our Harbour will never be secure.
     I have a great deal more to say upon this Subject than You will have patience to read or can be comprised in a single Letter. I will only add that this present Week Accidentally I fell in with the Courts Committee and labourd this Matter with them and I found the greater Part of them in Sentiment with me. I represented especially the Importance of Hull that if possess’d by the Enemy and fortified not any Army we could raise would dislodge them no not 40000 Men. I found out that all the Southern Members had been warm for fortifying below, the Western Members with Majr. Hawley had opposed it. In short I am sometimes out of Patience when I think upon this Affair, and can scarcely write or talk upon it—my Mind being possessd with this Idea—That the present Time may be the only Time for this Purpose. But I check myself and am consold that God Almighty reigns and that he has by the Interpositions of his Providence during our Contest overruld our
      Delays, Neglects and seeming Blunders so as to produce much good and prevent much Evil.—Could a greater Blunder have been committed than that of Breeds Hill. Yet it finally has operated to our Advantage and trust will continue to do so. Was not the Delay of taking Possession of the Heights of Dorchester censur’d. Yet it was finally possessed at the very best Time so far as we can judge. For the Wind and Weather fought for us.—General Washington conducted this Seige with great Wisdom. Yet a Number of Events took Place that could be ascribed only to a kind superintending Providence, and that exceeded the most sanguine Expectations of any.
     The General’s Sagacity and Prudence was shewn in a very striking Light, in one Affair; which was reported here from good Authority and which I suppose to be true. For some Days before Bunker Hill was deserted, scarce any Soldiers were seen in the Fort. No Smokes from their Barracks and only here and there a Centinel. This led our Soldiers to imagine the Enemy had deserted it. Applications were dayly made and Petitions presented to the General that a Party might go and take Possession of it. To these He would by no Means consent. On the Day and Day before they left Boston 900 Men were seen to march out of it. This Fort is an almost impregnable one—a Security against 10,000 Veterans.
     Well My Friend, I perceive You have given us Liberty to trade where we list; I wish we may not be lost in the Abyss. Might it not have been of general Utility to have established some Duties and Regulations for the whole Continent and publishd them with the Licence. I fear Provincial Regulations of Trade will not be salutary for the whole, nor Obedience equally paid to them as the Continental Merchants have no Object but their own particular Interest and they must be Contrould or they will ruin any State under Heaven. The Statesman must for ever keep a Watchful Eye on that order of Men. But perhaps I am too severe. As the Licence for Trade is almost unlimited, Will not almost every Man turn his Attention that Way. Will not this quench the Martial Spirit. Will not an Army be raisd under greater Disadvantages—The Difficulty of raising Men and supporting them be greater.
     The particular State of our Colony at present has led me to think whether the securing and fortifying of Capital Places on the Sea Coast should not be a Continental Charge as particular Provinces may so far neglect this as to involve the Continent in amazing Expences and unless there were something obligatory on the Side of the several Colonies to do it, Would they not be apt to neglect it.
     By your late Resolves, You speak in a bolder Strain and may We not conjecture that You will not offend squeamish Minds with the Name Indepency yet that You will enter into a formal Confederacy. In Edes Paper of last Monday a Number of Articles for this Purpose are exhibited to publick View. In general they seem to be well calculated to take in all the Colonies. Perhaps less Power is committed to the Grand Congress than would be for the Peace and Good of the Whole. But more hereafter.
     Last Week a Number of Marshfield Refugee Tories arrived at Marshfield (as is said) from Hallifax—Dr. Stockbridge, Deac. Tilden and Sons, Elisha Ford, 26 in all, Twelve at present. They are safe housd in Plimouth Goal.
     
      Our Families and Yours are well. I am with Affection Yrs.
     
    